Citation Nr: 1708240	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left ankle sprain and open reduction internal fixation (ORIF) (left ankle disability) prior to December 7, 2010, and after April 1, 2011.

2.  Entitlement to a separate, compensable rating for surgical scars associated with service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1999 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a disability rating in excess of 20 percent for the left ankle disability.  

In July 2011, the RO granted a temporary evaluation of 100 percent from December 7, 2010, to April 1, 2011, based on convalescence due to surgery.  See 38 C.F.R. § 4.30 (2016).  As such, the timeframes on appeal are as noted on the cover page of this decision.  Additionally, the Board has recharacterized the Veteran's claim to include a separate claim for a compensable rating for surgical scars associated with a service-connected left ankle disability.  

This matter was previously before the Board in April 2014, when it was remanded for further development.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with all of the April 2014 remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a separate compensable rating for surgical scars associated with a service-connected left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For both timeframes on appeal, the Veteran's left ankle disability was manifested by marked limitation of motion; there is no evidence of ankylosis.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5270, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for an increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In August 2008 and August 2009 letters, the AOJ provided the Veteran with VCAA-compliant notice in regard to his increased rating claim.

The Veteran was afforded VA examinations in June 2011 and January 2016.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's disability.  Based on the examinations, and the absence of evidence of worsening symptomatology since the 2016 examination, the Board concludes the June 2011 and January 2016 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

A review of the record fails to review any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40.)

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service-connected left ankle disorder is currently rated as 20 percent disabling pursuant to Diagnostic Code 5271, which pertains to limited motion of the ankle.  In August 2008, he filed a claim for increase.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a.  Plate II. 

Diagnostic Code 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Diagnostic Code 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

Diagnostic Code 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

Diagnostic Code 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

Diagnostic Code 5274 provides for a 20 percent rating for an astragalectomy.

Evidence relevant to the severity of the Veteran's left ankle disability includes VA examination reports dated in December 2008, June 2011 and January 2016.  Additionally, VA treatment records during the appeal period document complaints of left ankle pain, instability, and limited movement.

The December 2008 VA examination noted that the Veteran underwent an ORIF for left ankle sprain.  However, review of a January 2006 VA Operative Report indicates that a left foot medial calcaneal slide and subtalar joint arthroereisis was performed due to the Veteran's non-service connected pes planus.  Nevertheless, the Veteran underwent additional surgery in December 2010 for left ankle pain and instability.  See December 2010 VA Operative Report.  A left ankle arthroscopy and modified Brostrom procedure was performed and implanted hardware from the previous surgery was removed.  See id.  

During the December 2008 VA examination, the Veteran reported constant, 8 out of 10 pain, that he characterized as a squeezing, aching, sharp, and cramping nature.  He stated that spontaneous pain traveled from his ankle to his left leg and could be elicited by physical activity or prolonged standing.  He also indicated symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He reported functional impairment caused by pain due to prolonged standing, walking, and running.  

On physical examination, the Veteran walked with a normal gait without assistive devices.  There were two scars present at the lateral aspect of the left ankle.  Neither scar noted hypopigmentation of more than six square inches, tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, abnormal texture, or limitation of motion.  

The left ankle showed signs of tenderness, but no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation or deformity.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees, with pain beginning at 15 degrees.  There was an additional loss of motion of 5 degrees after repetitive testing.  Plantar flexion was from 0 to 45 degrees, with pain beginning at 35 degrees, with no additional loss of motion due to repetitive testing.  Repetitive testing also revealed joint function to be limited by fatigue, lack of endurance, and pain having a functional impact.  

X-rays showed an internal fixation screw in calcaneus and subtalar region from the Veteran's January 2006 surgery.  There was no indication of a malunion to the os calcis or of the astralgus.  The bony alignment was normal.  The distal tibia and fibula appeared intact.  The talar dome was normal with a normal joint space.  

Although the Veteran expressed dissatisfaction with the examination, he was afforded two additional VA examinations to evaluate the nature and severity of his left ankle disability.  

During the June 2011 VA examination, the Veteran reported having the following symptoms: weakness, stiffness, redness, giving way, lack of endurance, locking, tenderness, subluxation, pain, and dislocation.  He reported 8 out of 10 pain during flare-ups precipitated by physical activity.  He reported that flare-ups occur as often as one time per day with each time lasting for 16 hours.  Pain from a flare-up is alleviated by rest and with use of an ankle brace and cane.  The Veteran reported difficulty with prolonged standing, walking, and running during flare-ups, as well as limitations of the same due to pain on a regular basis.  Treatment included physical therapy with fair response and no side effects. 

The Veteran had normal posture and walked with an antalgic gait due to left ankle pain.  There were three identical surgical incision scars located on the lateral aspect of the left ankle, as well as three identical arthroscopy incision scars on the left ankle.  Although the Veteran reported pain as a residual of the scars, none of the scars were painful on examination.  There was no skin breakdown, inflammation, edema, or keloid formation indicated on any of the scars.  All scars were superficial with no underlying tissue damage.  They were not disfiguring, did not limit the Veteran's motion, and they did not cause limitation of function.

The left ankle showed signs of tenderness, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of motion, malalignment, or drainage.  Examination revealed no deformity, subluxation, or ankylosis.  Range of motion testing revealed dorsiflexion from 0 to 20 degrees, with pain beginning at 10 degrees.  There was an additional loss of motion of 10 degrees after repetitive testing plantar flexion was from 0 to 45 degrees, with pain beginning at 30 degrees.  There was an additional loss of motion of 15 degrees after repetitive testing.  Repetitive testing also revealed joint function to be limited by fatigue, lack of endurance and pain having a functional impact.  

X-ray results were within normal limits and indicated no abnormality in the joint.  There was no indication of malunion to the os calcis or of the astragalus.  The alignment was normal.  The distal tibia, fibula, and talus appeared intact with normal ankle mortise.  

During the January 2016 VA examination, the Veteran reported flare-ups that resulted in pain and limited motion of the left ankle with prolonged standing and walking.  On examination, the left ankle showed signs of mild to moderate tenderness.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees with pain reported.  There was no loss of motion after repetitive testing.  Plantar flexion was from 0 to 30 degrees with pain reported.  There was an additional loss of motion of 15 degrees after repetitive testing.  Repetitive testing revealed joint function to be limited by pain and fatigue.  Muscle strength of the left ankle tested within normal range; and no ankylosis of the ankle was indicated.  Although ankle instability or dislocation was suspected, no laxity in the anterior drawer test or talar tilt test was reported.  Imaging of the ankle reported no presence of degenerative or traumatic arthritis or any other significant findings.  Additionally, the Veteran did not use any assistive devices as a normal mode of locomotion.

The Board finds that the VA examinations completed in December 2008, June 2011, and January 2016 are adequate to decide the issue of the Veteran's left ankle disability increased rating claim as they were predicated on interviews with the Veteran, review of all available records, and following physical examinations.  The opinions considered all of the pertinent evidence of record, to include the statements of the Veteran.  

Based on the foregoing, a rating in excess of 20 percent is not warranted at any point either prior to December 7, 2010, or after April 1, 2011.  The VA examinations document marked limitation of motion with respect to dorsiflexion and plantar flexion, and the 20 percent rating is the highest available under Diagnostic Code 5271.

Moreover, there is no evidence of functional impairment comparable to ankylosis, including of the subastragalar or tarsal joint, and no evidence of malunion of os calcis or astragalus, malunion of the tibia or fibula, or astragalectomy; the Veteran is therefore not entitled to a higher or separate rating under 5262, 5270, 5272, 5273, or 5274.

The Board is also aware the VA examinations of record do not address active, passive, weight-bearing or non-weight bearing range of motion tested, and if possible, with range of motion measurements of the opposite undamaged joint.  Although the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, Correia v. McDonald, 28 Vet. App. 158 (2016), where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating (under a different Diagnostic Code) requires ankylosis, such factors are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In reaching the above conclusion, the Board has not overlooked the Veteran's statements and testimony with regard to the severity of his service-connected ankle disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in evidence he submitted during the pendency of his claim.

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating greater than 20 percent prior to December 7, 2010, or after April 1, 2011, for his service-connected left ankle disability.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left ankle disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ankle disability.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his musculoskeletal disorder of the left ankle, which includes pain and loss of motion as well as functional impairment resulting from such symptoms (difficulty with prolonged standing, walking, and flare-ups of pain). 

Again, if a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston at 10 Vet. App. 85.  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Consequently, the Board finds that there are no additional symptoms of the Veteran's service-connected left ankle disorder to warrant an extra-schedular rating. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left ankle disorder is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that the Veteran has not asserted that he is unable to work due to left ankle disability, nor does the record indicate as much.  Rather, the Veteran specifically requested a temporary total evaluation based on surgical intervention when he was unable to work due to ankle surgery in December 2010.  The RO granted this request and awarded a temporary total evaluation from December 7, 2010, to April 1, 2011.  See July 2011 Rating Decision.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised or implied, and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the Board finds that the medical evidence of record supports a disability rating of 20 percent, but no more, for the left ankle disability during the period of time covered by the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for service-connected left ankle disability prior to December 7, 2010, and after April 1, 2011, is denied.

REMAND

A remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.

As noted above, the Board has recharacterized the Veteran's claim to include a separate claim for a compensable rating for surgical scars associated with a service-connected left ankle disability.  The Veteran was most recently provided VA examinations in January 2016 and June 2011 for his left ankle disability.  In January 2016, the examiner noted that surgical scars were present during this examination; however, he did not render any findings pertinent to the scars.  In June 2011, the examiner also noted that surgical scars were present during the evaluation and rendered findings pertinent to the scars, including that the scars were not painful on examination.  However, the examiner did not differentiate between the surgical scars that were associated with the Veteran's service-connected left ankle disability, and his non-service connected pes planus.  Additionally, the Veteran has stated that the surgical scars on his left ankle and foot are tender to the touch.  See July 2009 Notice of Disagreement.  As such, the Board cannot make a finding as to whether the Veteran's surgical scars should warrant a compensable rating without further evaluation.  

The Court has held that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate relevant records of the Veteran's treatment within the appropriate system from October 2015 to present with the claims file.

2.  After any additional documents are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of any surgical scars associated with his service-connected left ankle disability.  The electronic claims folder must be provided to and reviewed by the examiner as part of the examination.  The examiner is asked to address the following:

a)  The examiner should clearly identify which of the Veteran's surgical scars are associated with his service-connected left ankle disability and which of the Veteran's surgical scars are associated with his non-service connected pes planus.  

b)  The examiner should also render findings pertinent to the surgical scars of the left ankle and foot consistent with the revised criteria for evaluating scars, to include describing all surgical scars of the Veteran's left ankle and foot.  

The examiner should address the Veteran's testimony that the scars are sometimes painful.

A complete rationale must be provided for these opinions.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


